Name: Council Regulation (EU) 2015/813 of 26 May 2015 amending Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Regulation
 Subject Matter: Africa;  international security;  civil law;  international affairs;  documentation;  international trade
 Date Published: nan

 27.5.2015 EN Official Journal of the European Union L 129/1 COUNCIL REGULATION (EU) 2015/813 of 26 May 2015 amending Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 204/2011 (2) gives effect to the measures provided for in Decision 2011/137/CFSP. (2) On 27 March 2015, the United Nations Security Council adopted Resolution UNSCR 2213 (2015) providing, inter alia, for certain amendments to the criteria for listing in relation to travel restrictions and the asset freeze measures. (3) The Security Council Committee established pursuant to UNSCR 1970 (2011) updated the list of persons and entities subject to travel restrictions and asset freeze measures, inter alia by specifying the information concerning the entities whose funds, frozen on 16 September 2011, are to remain frozen. (4) On 26 May 2015, Council Decision 2011/137/CFSP was amended by Council Decision (CFSP) 2015/818 (3) to give effect to the measures adopted by UNSCR 2213 (2015) and to provide for the application of asset freeze measures as set out in UNSCR 2213 (2015) to other persons and entities not covered by Annexes I, III or VII to Decision 2011/137/CFSP. Moreover, the Council also amended the criteria for the application of the travel restrictions and asset freeze measures to persons, entities and bodies listed in Annexes II and IV to Decision 2011/137/CFSP, in line with the clarifications provided in recitals 7-12 of Decision (CFSP) 2015/818. (5) This measure falls within the scope of the Treaty on the Functioning of the European Union and, therefore, notably with a view to ensuring its uniform application by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement it. (6) Regulation (EU) No 204/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 204/2011 is amended as follows: (1) Article 5(4) is replaced by the following: 4. All funds and economic resources belonging to, or owned, held or controlled on 16 September 2011 by the entities listed in Annex VI and located outside Libya on that date, shall remain frozen.. (2) Article 6 is replaced by the following: Article 6 1. Annex II shall include the natural or legal persons, entities and bodies designated by the United Nations Security Council or by the Sanctions Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraphs 19, 22 or 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014) or paragraph 11 of UNSCR 2213 (2015). 2. Annex III shall consist of natural or legal persons, entities and bodies, not covered by Annex II and that: (a) are involved in or complicit in ordering, controlling, or otherwise directing the commission of serious human rights abuses against persons in Libya, including by being involved in or complicit in planning, commanding, ordering or conducting attacks, including aerial bombardments, in violation of international law on civilian populations or facilities; (b) have violated or have assisted in violating the provisions of UNSCR 1970 (2011), UNSCR 1973 (2011) or of this Regulation; (c) have been identified as having been involved in the repressive policies of the former regime of Muammar Qadhafi in Libya, or otherwise formerly associated with that regime, and who pose a continued risk to the peace, stability or security of Libya, or to the successful completion of the Libyan political transition; (d) are engaged in or provide support for acts that threaten the peace, stability or security of Libya or obstruct or undermine the successful completion of Libya's political transition, including by: (i) planning, directing, or committing acts in Libya that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses in Libya; (ii) attacks against any air, land or sea port in Libya, or against a Libyan state institution or installation, or against any foreign mission in Libya; (iii) providing support for armed groups or criminal networks through the illicit exploitation of crude oil or any other natural resources in Libya; (iv) threatening or coercing Libyan State financial institutions and the Libyan National Oil Company, or engaging in any action that may lead to or result in the misappropriation of Libyan State funds; (v) violating, or assisting in the evasion of, the provisions of the arms embargo in Libya established in resolution 1970 (2011) and Article 1 of this Regulation; (vi) being persons, entities or bodies acting for or on behalf or at the direction of any of the above, or being entities or bodies owned or controlled by them or by persons, entities or bodies listed in Annex II or III; or (e) own or control Libyan State funds misappropriated during the former regime of Muammar Qadhafi in Libya which could be used to threaten the peace, stability or security of Libya, or to obstruct or undermine the successful completion of its political transition. 3. Annexes II and III shall include the grounds for the listing of listed persons, entities and bodies, as provided by the Security Council, or by the Sanctions Committee for Annex II. 4. Annexes II and III shall include, where available, information necessary to identify the natural or legal persons, entities and bodies concerned, as provided by the Security Council, or by the Sanctions Committee for Annex II. With regard to natural persons, such information may include names, including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business. Annex II shall also include the date of designation by the Security Council or by the Sanctions Committee. 5. Annex VI shall include the grounds for listing for the persons, entities and bodies referred in Article 5(4) of this Regulation, as provided by the Security Council or the Sanctions Committee.. (3) In Article 16(1) the reference to Annex II is replaced with the reference to Annex II or VI. Article 2 The Annex to this Regulation is added as Annex VI to Regulation 204/2011. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2015. For the Council The President F. MOGHERINI (1) OJ L 58, 3.3.2011, p. 53. (2) Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (OJ L 58, 3.3.2011, p. 1). (3) Council Decision (CFSP) 2015/818 of 26 May 2015 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (see page 13 of this Official Journal). ANNEX ANNEX VI List of legal persons, entities or bodies referred to in Article 5(4) 1. Name: LIBYAN INVESTMENT AUTHORITY A.k.a.: Libyan Foreign Investment Company (LFIC) F.k.a.: na Address:1 Fateh Tower Office, No 99 22nd Floor, Borgaida Street, Tripoli, 1103, LibyaListed on:17 March 2011Other Information: Listed pursuant to paragraph 17 of resolution 1973, as modified on 16 September pursuant to paragraph 15 of resolution 2009. Additional information Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. 2. Name: LIBYAN AFRICA INVESTMENT PORTFOLIO A.k.a.: na F.k.a.: na Address:Jamahiriya Street, LAP Building, PO Box 91330, Tripoli, LibyaListed on:17 March 2011Other Information: Listed pursuant to paragraph 17 of resolution 1973, as modified on 16 September pursuant to paragraph 15 of resolution 2009. Additional information Under control of Muammar Qadhafi and his family, and potential source of funding for his regime.